DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.  
In response to Final Communications received 4/6/2022, Applicant, on 8/2/2022, amended Claims 1, 4, and 10, and cancelled Claim 6.  Claims 1-2, 4-5, and 9-10 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claims recite systems which are not abstract and are configured for a special purpose computer, and thus cannot be performed in the human mind. Applicant also states that there is an improvement to computer system technology, and thus not abstract. Examiner disagrees as first there are 2 abstract ideas that of a “Mental Process” and a “Certain Method of Organizing Human Activity”, and the additional elements are merely utilized to perform the abstract limitations of the claims, with no improvement to them or any technology or technological process. Applicant has not stated what improvement there is, and any purported improvement would be in abstraction. This is not a special purpose computer as in Applicant’s Specification it states:
“Further, the expert terminal 240 and the participant terminal 250 may be configured of mobile communication terminals, such as a desktop computer, a notebook computer, a tablet computer, and a smart phone, which include the communication means connectable to the management computer 210 through communication, and are capable of executing a web program or a computer application program provided by the management computer 210.”
	Which shows that any general purpose computer can be used to perform the limitations of the abstract limitations of the claims. Further, Applicant’s Specification has no description of any of the units, and the best is this picture from Figure 4:

    PNG
    media_image1.png
    313
    271
    media_image1.png
    Greyscale

	These are modules performing the abstract limitations of the claims, with no detail as to what each are but are taken broadly as software modules/engines/units which merely are utilized to perform the abstract limitations of the claims. This is Applying It, similar to that of Alice, with no improvement to them or any other technology. There is no inventive concept.
Therefore the arguments are non-persuasive, the Claims are ineligible as there is no inventive concept, and the rejection of the Claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations which makes an adjustment for creating employment in relation to a four-team two-shift work type of a company (Analyzing the Information, an evaluation and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity) converges collective intelligence for an opinion collection item of introduction of the four-team two-shift work type and an opinion collection item of an employment expansion rate by a request of the operating computer, and provides a converged opinion and a numerical value related to the converged opinion (Analyzing the Information, an evaluation and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), and reevaluates and adjusts unreasonable cost of the company by the request of the operating computer, wherein the operating computer is operated to improve productivity of the company while increasing employment by increasing daily operating hours of the company compared to an existing work type through a work type that distributes workforce by operating the work in two shifts or a work type that distributes workforce into a weekday team (Monday, Tuesday, Wednesday, and Thursday) and a weekend team (Friday, Saturday, and Sunday) in the introduction of the four-team two-shift work type of the company, and wherein the collective intelligence converging system converts whether the company introduces the four-team two-shift work type of the company, data for adjusting team organization when the four-team two-shift work type is introduced, an employment expansion rate through the adjustment of the four-team two-shift work type of the company, and numerical value determination and reward determination contents of the numerical value determining system into numerical values, and provides the numerical values (Analyzing and Transmitting the Analyzed Information, an evaluation and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); receives numerical value determination agenda data related to the employment expansion rate from the operating computer, makes a request for opinion convergence to the collective intelligence converging system, and manages a result of the request (Collecting, Analyzing and Transmitting the Analyzed Information, an observation, evaluation, and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); which includes minimum manipulation prevention value information included in the numerical value determination agenda data received from the operating computer or autonomously determined minimum manipulation prevention value information in the request of the opinion convergence to the collective intelligence converging system, wherein the minimum manipulation prevention value information includes a value which is the minimum number of participants whose manipulation can be neutralized (Analyzing the Information, an evaluation; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); performs a predetermined reward on a participant who guesses a final numerical value based on the converged opinion in the collective intelligence converging system and manages the reward (Analyzing the Information, an evaluation; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); performs a performance reward performed by the operating computer and manages a performance reward implementation rate and reliability of a client (Analyzing the Information, an evaluation; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); allocates a reward amount by each rank to selected participants, in which the participants presenting numerical values having a predetermined range of differences from the final numerical value of the opinion convergence of the collective intelligence converging system (Transmitting the Analyzed Information, an evaluation and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); and provides the operating computer with the finally determined numerical value (Transmitting the Information, a judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information but for the recitation of generic computer components.  That is, other than reciting for an operating computer, a collective intelligence converging system, a numerical value determining system which includes an opinion convergence information managing unit, a manipulation prevention information managing unit, a basic reward information managing unit, a performance reward information managing unit, an allocation information managing unit, and a result information managing unit (all software), nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Commercial Interaction.  For example, making an adjustment for creating employment in relation to a four-team two-shift work type of a company encompasses a manager or supervisor making a determination on shifts for scheduling and giving performance rewards, an evaluation and judgment on what would happen with their employees.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, these processes recite limitations for organizing and tracking information for a Commercial Interaction, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The operating computer, collective intelligence converging system, numerical value determining system, and managing units are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“Further, the expert terminal 240 and the participant terminal 250 may be configured of mobile communication terminals, such as a desktop computer, a notebook computer, a tablet computer, and a smart phone, which include the communication means connectable to the management computer 210 through communication, and are capable of executing a web program or a computer application program provided by the management computer 210.”

	Which states that any computing device, such as a laptop, tablet, mobile phone, etc. can be utilized to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the operating computer, systems, etc., nor transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 4 and 10 contain the identified abstract ideas, further narrowing them such as by “wherein in reevaluating the unreasonable cost of the company required in the process of adjusting by the operating computer which introduces and adjusts the four- team two-shift work type, the numerical value determining system provides the collective intelligence converging system with an agenda and provides the operating computer with adjusted cost information of the company provided by converging opinions of the participants based on related background knowledge by the collective intelligence converging system” in Claim 4 and “wherein as a supplement means for cost increase burden of a company when the company executes employment expansion according to the employment expansion rate converged in the collective intelligence converging system, the operating computer sets work of people of a manager position and people of an executive position of the company to be disposed in a middle time (or date) of working hours of two teams, to reduce cost burden of the company without new employment of a person in the manager position or a person in the executive position, and the operating computer adjusts the number of input employees of a work team most preferred by workers step by step in order to equally set the number of input employees in each group.” In Claim 10, which are analyzing and transmitting information (an evaluation and judgment) for scheduling, Managing of Human Beings, a Certain Method of Organizing Human Activity, with additional elements such as a number of units which are highly generalized as per Applicant’s specification when considered under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above
Claims 2, 5, and 9 contain the identified abstract ideas, further narrowing them, with additional elements such as a number of units which are highly generalized as per Applicant’s specification when considered under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-2, 4-5, and 9-10 are objected to as being currently rejected as above, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection, and all rejections, set forth in the action. 
The closest prior art of record are Yoon (KR10-1804960), Bae (NPL – Shift System and Working hours provided in IDS), and HNS (Okada) (JP2005-234852). Yoon, a collective intelligence convergence system and method, teaches a system for creating employment through a work type of a general office work established by collective intelligence convergence; the system comprising: an operating computer which makes an adjustment for creating employment, a collective intelligence converging system which converges collective intelligence for an opinion collection item of introduction of the four-team two-shift work type and an opinion collection item of an employment expansion rate by a request of the operating computer, and provides the operating computer with a converged opinion and a numerical value related to the converged opinion, and adjusting of information for employment reasons, it does not explicitly state this is for a work type of four teams and two shifts, a numerical value determining system which reevaluates and adjusts unreasonable cost of the company by the request of the operating computer. Bae, an NPL for teaching worker shift systems for working hours, teaches a work type of four teams and two shifts where a shift system work types with any type of team, a numerical value determining system which reevaluates and adjusts unreasonable cost of the company by the request of the operating computer as it is used to preserve wages by means of in-depth analysis of Yuhan-Kimberly and POSCO examples which apply the system using four teams and two shifts, and analysis of wages when applying different combinations of shifts and teams in similar companies, and wherein the operating computer is operated to improve productivity of the company while increasing employment by increasing daily operating hours of the company compared to an existing work type through a work type that distributes workforce by operating the work in two shifts or a work type that distributes workforce into a weekday team (Monday, Tuesday, Wednesday, and Thursday) and a weekend team (Friday, Saturday, and Sunday) in the introduction of the four-team two-shift work type of the company, but it does not teach adjusting work hours of individuals on certain days. HNS, a Japenese Patent discussing worker and work hours for employee personal expenses, teaches displaying of personnel expenses in the case where an employee works during a particular shift, and registering for that desired time slot, but not specific way as to how the converging system converts the company introduction, the unreasonable cost of the company, and the reduction of cost burden in conjunction with the other limitations of the claim. None of the above prior art explicitly teaches this combination of elements being used together and these are the reasons which adequately reflect the Examiner's opinion as to why Claim 1-2, 4-6, and 9-10 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101804960 B1
YOON SEONG MIN
Collective intelligence convergence system and method thereof
US 20200334602 A1
Anderson; Duane E.
SYSTEM AND METHOD FOR MULTILATERAL SCHEDULING OF RESOURCES
JP 2005234852 A
OKADA K
Work shift management device for restaurant, selects work shift according to operation information showing state of factor affecting sales of each day relative to employees, and registers selected work shift as plan work shift
WO 2021149652 A1
SATO TAKASHI
INFORMATION PROCESSING DEVICE, METHOD, AND PROGRAM
WO 2020222540 A1
YOON SEONG MIN
METHOD FOR PROVIDING CUSTOMER-TAILORED CONSULTING ON BASIS OF EVALUATING PROPOSAL THROUGH COMPENSATION MECHANISM
WO 2020045885 A3
YOON SEONG MIN
NUMERICAL DETERMINATION SYSTEM AND METHOD THEREFOR
WO 2020045885 A2
YOON SEONG MIN
NUMERICAL DETERMINATION SYSTEM AND METHOD THEREFOR
WO 2020045884 A1
YOON SEONG MIN
SYSTEM FOR CREATING EMPLOYMENT THROUGH WORKING TYPE CONFIGURED BY COLLECTION OF COLLECTIVE INTELLIGENCE, AND METHOD THEREFOR
WO 2019156445 A1
YOON SEONG MIN
BUSINESS EXECUTION SYSTEM AND METHOD THEREFOR
KR 20200121517 A
YOON SEONG MIN
Decision support system and method thereof
KR 20200024741 A
YOON SEONG MIN
An Employment Creation System and Its Method through Work Forms Set by Collective Intelligence Convergence
KR 20190097349 A
YOON SEONG MIN
Business execution system and method thereof
KR 102130804 B1
YOON SEONG MIN
METHOD FOR CUSTOMIZED CONSULTING BASED ON PROPOSAL EVALUATION USING COMPENSATION MECHANISM
KR 102045540 B1
YOON SEONG MIN
An Employment Creation System and Its Method through Work Forms Set by Collective Intelligence Convergence
KR 101998825 B1
YOON SEONG MIN
Numerical Determination System and Method Thereof
JP 6842785 B1
 
情報処理装置、方法及びプログラム
JP 2005234852 A
OKADA, KOICHI
SERVICE SHIFT MANAGEMENT DEVICE AND SERVICE SHIFT MANAGEMENT PROGRAM
US 20200273562 A1
Tolbert; Dante
AUTOMATED HEALTHCARE STAFFING SYSTEM
US 20200210964 A1
Monovich; Amit et al.
METHODS AND SYSTEMS FOR OFFERRING SERVICE TIMES BASED ON SYSTEM CONSIDERATION
US 20200210963 A1
Parash; Tomer et al.
METHODS AND SYSTEMS FOR APPOINTMENT BOOKING
US 20200210961 A1
Rosental; Elhanan et al.
SYSTEMS AND METHODS FOR WORK CAPACITY PLANNING
US 20200104801 A1
KWON; Ah Young et al.
METHOD FOR ENHANCED SCHEDULE MANAGEMENT BASED ON ROTATION PATTERN AND APPARATUS FOR THE SAME
US 20190130328 A1
SHUKLA; Shivani et al.
METHODS AND SYSTEMS FOR SIMULATING AND OPTIMIZING A WORK ENVIRONMENT USING AN AGENT BASED MODEL FOR SCHEDULING AND STAFFING OF RESOURCES
US 20170300861 A9
Avats; Roger
WEB AND MOBILE BASED SCHEDULER AND METHODS FOR IDENTIFYING EMPLOYMENT NETWORKING OPPORTUNITIES UTILIZING RESERVED SCHEDULING
US 20130090968 A1
Borza; Stephen
METHODS OF EMPLOYEE SCHEDULING AND MANAGEMENT
US 10628766 B2
Sirmokadam; Sumukh Sudhakar et al.
Method and system for enabling dynamic capacity planning
US 20210319408 A1
Jorasch; James et al.
PLATFORM FOR ELECTRONIC MANAGEMENT OF MEETINGS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/1/2022